Citation Nr: 0030521	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of 
bilateral stress fractures of the calcaneus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from July 1976 to December 
1976, appealed that decision.


FINDINGS OF FACT

1.  The veteran does not currently suffer from any residuals 
of bilateral stress fractures of the calcaneus.

2.  The veteran's credible complaints of bilateral foot pain 
have been attributed to a foot disorder for which service 
connection has been denied.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of bilateral stress fractures of the 
calcaneus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71, Diagnostic Code 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for residuals 
of bilateral stress fractures of the feet is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that the VA has fulfilled 
its duty to assist the veteran.

A March 1977 rating decision granted service connection for 
residuals of stress fractures of the calcaneus, bilaterally, 
but found that this disability was not compensably disabling.  
A July 1992 rating decision found that the bilateral 
calcaneus disorder was 10 percent disabling.  That rating 
decision also specifically found that hallux valgus was not 
service-connected.  That rating has continued until this 
current claim, reflecting the static nature of the veteran's 
service-connected disability.

As a result of this current claim, the RO afforded the 
veteran a VA examination in December 1998.  The veteran 
informed the examiner that he was having increased problems 
with his feet, and that he had worn arch supports for more 
than 20 years.  He had a slight limp, but he had 2+ pulses at 
the dorsalis pedis and posterior tibia.  The examiner stated 
that the range of motion of the feet was almost normal, with 
almost 20 degrees of dorsiflexion and 45 degrees of plantar 
extension, bilaterally.  The veteran's feet were noted to be 
painful.  A December 1998 X-ray taken in conjunction with the 
VA examination showed no evidence of a stress fracture in 
either foot, but there was bilateral hallux valgus.  The 
examiner made reference to a September 1998 VA treatment 
record that contained reference to possible chronic Achilles 
tendonitis.  However, the examiner, citing a November 1998 
ultrasound, ruled out any possible chronic tendonitis; the 
Achilles tendons were found to be normal.  The examiner found 
that the veteran had chronic foot pain as a result of 
bilateral hallux valgus, and that the veteran did not have 
any evidence of stress fractures on X-ray.  Finally, the 
examiner did not find evidence of damage to the veteran's 
Achilles tendon, as the ultrasound ruled out that 
possibility.

The veteran was afforded a hearing before an RO hearing 
officer in August 1999.  The veteran testified that his feet 
hurt while walking, and that he could not stand for any 
length of time.  He also related that he used orthotic 
inserts, which he received from the VA.  The veteran informed 
the hearing officer that he took medication for both swelling 
and pain.  Finally, the veteran related that he has calluses 
on his feet.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
thus essential, both in the examination and in the evaluation 
of disability, that each disability be reviewed in relation 
to its history.  See 38 C.F.R. § 4.1.  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (1999).  In DeLuca v. Brown, the Court held 
that functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's service connected disability has been rated 
under Diagnostic Code 5284, which provides that a moderate 
foot injury warrants a 10 percent evaluation, while a 20 
percent evaluation is warranted for a moderately severe foot 
injury.  A higher evaluation is warranted for more severe 
symptomatology, including actual loss of use of a foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Initially, the Board 
notes that the current 10 percent evaluation has been 
assigned on the basis of the bilateral disability; separate 
10 percent evaluations have not been assigned.  Based on the 
above, the Board finds no basis to grant separate 10 percent 
evaluations for each foot.  In this regard, the most recent 
evidence shows that the veteran does not now suffer from any 
effects of his stress fractures.  The VA examiner 
specifically found that the veteran had no current evidence 
of a stress fracture.  As such, the Board must find that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disability rises to the level of 
a moderate foot disability of each foot.

In denying an increased evaluation, the Board has considered 
the Court's holding in Mittleider v. West, 11 Vet. App. 181 
(1998).  The Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  However, in 
this case, the examiner has distinguished symptomatology, and 
specifically found that the veteran's pain, which is 
supported by objective evidence, a limping gait, was a result 
of his non-service connected hallux valgus.  The Board has 
likewise considered the precepts of the Court holding in 
DeLuca, supra.  However, the examiner who performed the 
December 1998 VA examination attributed the veteran's 
complaints of pain to a nonservice-connected disorder.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that residuals of 
bilateral stress fractures of the calcaneus has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for bilateral stress 
fractures of the calcaneus is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


